946 F.2d 884
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Vivian COLE, widow of Homer Cole, Petitioner,v.DIRECTOR, OFFICE OF WORKERS' COMPENSATION PROGRAMS, UNITEDSTATES DEPARTMENT OF LABOR, Jewell Ridge CoalCompany, Respondents.
No. 91-1059.
United States Court of Appeals, Fourth Circuit.
Submitted July 11, 1991.Decided Oct. 3, 1991.

On Petition for Review of an Order of The Benefits Review Board.  (89-5021-BLA)
Vivian Cole, petitioner, pro se.
Jeffrey Steven Goldberg, Barbara J. Johnson, United States Department of Labor, Washington, D.C., Monroe Jamison, Jr., Penn, Stuart, Eskridge & Jones, Abingdon, Va., for respondents.
Den.Rev.Bd.
AFFIRMED.
Before WIDENER, K.K. HALL and WILKINS, Circuit Judges.
OPINION
PER CURIAM:


1
Vivian Cole seeks review of the Benefits Review Board's decision and order affirming the administrative law judge's denial of black lung benefits pursuant to 30 U.S.C. § 901 et seq.   Our review of the record and the Board's decision and order discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the Board.   Cole v. DOWCP, 89-5021-BLA (Benefits Review Board, March 20, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.